The judgment in this cause was rendered on the 26th day of February, 1908. The notice of appeal was not *Page 483 
served upon the county attorney and the clerk of the district court of the county in which the trial took place until the 16th day of April, 1909. Under the law in force at the time when the judgment was rendered in this cause, the notices of appeal must be served within one year from the date of the judgment. If such notices are not served within such time, this court is without jurisdiction to make any order in a case except to dismiss the appeal. This is so well settled and has been so often decided that it would be a waste of time to discuss the question again.
Appeal dismissed.